DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,512,245 in view of Hughey (US 7,997,234). Claims 1-17 of US Patent No. 10-,512,245 recite all the structure of claims 1-17 of the instant application, except for the filter and the fan, as outlined in the below table: 
Instant Application
US Patent No. 10,512,245
1. An animal transport apparatus comprising: a primary chamber for a primary containment of a pet;
1. An animal transport apparatus comprising: a primary chamber for a primary containment of a pet;
a securing harness comprising at least a first strap to hold the primary chamber against a torso of a user's body; 
a securing harness comprising at least a first strap to hold the primary chamber against a torso of a user's body; 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair,
the primary chamber is secured to the torso of the user using the securing harness, and the expandable chamber is connected to the primary chamber; 
the primary chamber is secured to the torso of the user using the securing harness, and the expandable chamber is connected to the primary chamber; 

a viewport, wherein the viewport is mounted on the chamber to allow a user to view within the chamber; 
a replaceable pet support pad, wherein the pet support pad provides a comfortable location for the pet to reside, and 
a replaceable pet support pad, wherein the pet support pad provides a comfortable location for the pet to reside, and
wherein the pet support pad includes absorbent material capable to absorb odors and allergens from the pet; 
wherein the support pad includes absorbent material capable to absorb odors and allergens from the pet; and
a filter to actively remove allergens from the air of the animal transport apparatus; and 
(see teaching of Hughey below)
wherein the animal transport apparatus is worn on the user's body.
wherein the animal transport apparatus is worn on the user's body.


	Hughey teaches an animal transport apparatus including a filter 26 and a fan to actively remove allergens from the air of the animal transport apparatus (Hughey, col. 6, lines 17-18 and lines 54-58). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hughey with the animal transport apparatus recited in claim 1 of the patent for the advantage of inducing an airflow in the apparatus for keeping the animal at a comfortable temperature. 
Instant Application
US Patent No. 10,512,245
2. The apparatus of claim 1 wherein the expandable chamber is an expandable pet compartment, and wherein the expandable pet compartment is configured to be opened and placed at a location remote from the primary chamber.
2. The apparatus of claim 1 wherein the expandable chamber is an expandable pet compartment, and wherein the expandable pet compartment is configured to be opened and placed at a location remote from the primary chamber.


3. The apparatus of claim 2 wherein the expandable pet compartment may be detached from the primary chamber.
3. The apparatus of claim 2 wherein the expandable pet compartment may be detached from the primary chamber.


4. The apparatus of claim 3 wherein the expandable pet compartment comprises an accordion component which is stretched to move the expandable pet compartment.
4. The apparatus of claim 3 wherein the expandable pet compartment comprises an accordion component which is stretched to move the expandable pet compartment.


5. The apparatus of claim 4 further comprising an access port.
5. The apparatus of claim 4 further comprising an access port.


6. The apparatus of claim 5 wherein the access port is located on a side of the primary chamber.
6. The apparatus of claim 5 wherein the access port is located on a side of the primary chamber.



7. The apparatus of claim 5 further comprising a HEPA filter.
7. The apparatus of claim 5 further comprising a HEPA filter.


8. The apparatus of claim 5 further comprising a color coded tag, wherein the color coded tag indicates a type of animal contained in the animal transport apparatus.
8. The apparatus of claim 5 further comprising a color coded tag, wherein the color coded tag indicates the type of animal contained in the animal transport apparatus.



9. The apparatus of claim 5 further comprising bags of food stored in a pouch detachably connected to one or both of: the primary chamber and the securing harness.
9. The apparatus of claim 5 further comprising bags of food stored in a pouch detachably connected to one or both of: the primary chamber and the harness.



10. The apparatus of claim 5 further comprising a pouch to store bags for storage of excrement of the pet.
10. The apparatus of claim 5 further comprising a pouch to store bags for storage of excrement of the animal.



11. The apparatus of claim 5 wherein a majority of the animal transport apparatus comprises fire retardant material.
11. The apparatus of claim 5 wherein a majority of the animal transport apparatus comprises fire retardant material.



12. The apparatus of claim 5 further comprising a letter tag, wherein the letter tag indicates the animal contained.
12. The apparatus of claim 5 further comprising a letter tag, wherein the letter tag indicates the animal contained.



13. The apparatus of claim 5 further comprising a replaceable liner that is removable from the animal transport apparatus.
13. The apparatus of claim 5 further comprising a replaceable liner that is removable from the animal transport apparatus.



14. The apparatus of claim 1 further comprising at least a second strap.
14. The apparatus of claim 1 further comprising at least a second strap.


15. The apparatus of claim 1 further comprising a luggage for travel items of the user.
15. The apparatus of claim 1 further comprising a luggage for travel items of the user.


16. The apparatus of claim 1 further comprising a luggage for travel items of the animal.
16. The apparatus of claim 1 further comprising a luggage for travel items of the animal.


17. The apparatus of claim 1 further comprising an alarm.

17. The apparatus of claim 1 further comprising an alarm.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,512,245 in view of Hughey (US 7,997,234). Claims 18 of US Patent No. 10-,512,245 recites all the structure of claim 18 of the instant application, except for the filter and the fan, as outlined in the below table: 
Instant Application
US Patent No. 10,512,245
18. A method of comforting a patient with obsessive compulsive disorder while travelling, the method comprising: obtaining an animal transport apparatus comprising: 
18. A method of comforting a patient with obsessive compulsive disorder while travelling, the method comprising: obtaining an animal transport apparatus comprising: 
a primary chamber for a primary containment of a pet; 
a primary chamber for a primary containment of a pet; 
at least a first strap to hold the primary chamber against a torso of a user's body; 
at least a first strap to hold the primary chamber against a torso of a user's body; 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair. 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, 
the primary chamber is secured to the torso of the user using the first strap. and the expandable chamber is connected to the primary chamber; 
the primary chamber is secured to the torso of the user using the first strap, and the expandable chamber is connected to the primary chamber:
a filter and a fan to actively remove allergens from the air of the animal transport apparatus; 
(see teaching of Hughey below)
a viewport, wherein the viewport is mounted on the chamber to allow a user to view within the chamber; 
a viewport, wherein the viewport is mounted on the primary chamber to allow a user to view within the primary chamber;
a replaceable pet support pad, wherein the support pad provides a comfortable location for the pet to reside, and 
a replaceable pet support pad, wherein the support pad provides a comfortable location for the pet to reside, and 
wherein the support pad includes absorbent material capable to absorb odors and allergens from the pet; and 
wherein the support pad includes absorbent material capable to absorb odors and allergens from the pet; and 
wherein the animal transport apparatus is worn on the user's body; 
wherein the animal transport apparatus is worn on the user's body; 
placing an animal into the animal transport apparatus; 
placing an animal into the animal transport apparatus; 
boarding a vehicle of mass transit; and 
boarding a vehicle of mass transit; and 
wherein the patient views the animal through the view port and is comforted.
wherein the patient views the animal through the view port and is comforted.


	Hughey teaches a method including obtaining an animal transport apparatus including a filter 26 and a fan to actively remove allergens from the air of the animal transport apparatus (Hughey, col. 6, lines 17-18 and lines 54-58). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hughey with the method  recited in claim 18 of the patent for the advantage of inducing an airflow in the apparatus for keeping the animal at a comfortable temperature. 

Claims 19-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-20 of U.S. Patent No. 10,512,245 in view of Hughey (US 7,997,234). Claims 19-20 of US Patent No. 10-,512,245 recite all the structure of claims 19-20 of the instant application, except for the filter and the fan, as outlined in the below table: 

Instant Application
US Patent No. 10,512,245
19. A method for transporting an animal, the method comprising: obtaining an animal transport apparatus comprising: 
A method for transporting an animal, the method comprising: obtaining an animal transport apparatus comprising: 
a primary chamber for a primary containment of a pet; 
a primary chamber for a primary containment of a pet;
at least a first strap to hold the primary chamber against a torso of a user's body; 
at least a first strap to hold the primary chamber against a torso of a user's body; 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair. 
an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, 
the primary chamber is secured to the torso of the user using the first strap. and the expandable chamber is connected to the primary chamber: 
the primary chamber is secured to the torso of the user using the first strap, and the expandable chamber is connected to the primary chamber
a replaceable pet support pad, wherein the support pad provides a comfortable location for the pet to reside, and 
a replaceable pet support pad, wherein the support pad provides a comfortable location for the pet to reside, and
wherein the support pad includes absorbent material capable to absorb odors and allergens from the pet; 
wherein the support pad includes absorbent material capable to absorb odors and allergens from the pet;
a filter and a fan to actively remove allergens from the air of the animal transport apparatus; and 
(see teaching of Hughey below)
wherein the animal transport apparatus is worn on the user's body; 
wherein the animal transport apparatus is worn on the user's body;
placing an animal into the animal transport apparatus; and 
placing an animal into the animal transport apparatus;
boarding a vehicle of mass transit.
boarding a vehicle of mass transit.


	Hughey teaches a method including obtaining an animal transport apparatus including a filter 26 and a fan to actively remove allergens from the air of the animal transport apparatus (Hughey, col. 6, lines 17-18 and lines 54-58). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Hughey with the method  recited in claim 19 of the patent for the advantage of inducing an airflow in the apparatus for keeping the animal at a comfortable temperature. 
	Claim 20 of the patent recites all the structure of claim 20 of the instant application as outlined in the below table:
Instant Application
US Patent No. 10,512,245
20. The method of claim 19 wherein the vehicle of mass transit comprises an airplane.
20. The method of claim 19 wherein the vehicle of mass transit comprises an airplane.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in the Office action by filing a terminal disclaimer. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-17 have been indicated as containing allowable subject matter primarily because Claim 1 recites, inter alia, an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, the primary chamber is secured to the torso of the user using the securing harness, and the expandable chamber is connected to the primary chamber.
Claim 18 has been indicated as containing allowable subject matter primarily because claim 18 recites, inter alia, an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, the primary chamber is secured to the torso of the user using the first strap, and the expandable chamber is connected to the primary chamber.
Claims 19-20 have been indicated as containing allowable subject matter primarily because claim 19 recites, inter alia, an expandable chamber providing a contained area and configured to expand to a sufficient length such that the pet can be moved from the primary chamber to a floor while the user is seated upright in a chair, the primary chamber is secured to the torso of the user using the first strap, and the expandable chamber is connected to the primary chamber.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geer is cited to show another example of a fan and filter attached to an animal transport apparatus. Klinger is cited to show an example of another carrying case with an accordion-like expandable chamber. KR 20090002650 has been cited to show another example of a pet carrier with an expandable chamber. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 16, 2021